                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF CALIFORNIA
                                                 Minute Order
Hearing Information:
                                                                                                                         0
                Debtor:    ABRAHAM & MARIAM DOLAMAKIAN
         Case Number:      16-04156-CL13       Chapter: 13
   Date / Time / Room:     WEDNESDAY, JANUARY 16, 2019 10:00 AM DEPARTMENT 5
    Bankruptcy Judge:      CHRISTOPHER B. LATHAM
     Courtroom Clerk:      JILLMARIE MCGREW
      Reporter / ECR:      LYNETTE ALVES
Matter:
         MOTION FOR RELIEF FROM STAY , RS #AT -1 FILED BY DEUTSCHE BANK NATIONAL TRUST
         COMPANY, AS CERTIFICATE TRUSTEE ON BEHALF OF BOSCO CREDIT II TRUST SERIES 2010-1
         (fr 12/19/18) (*Debtor husband dismissed 3/15/17)



Appearances:
       REBECCA PENNINGTON, ATTORNEY FOR TRUSTEE SKELTON
       MARCO A. TORRES, ATTORNEY FOR ABRAHAM DOLAMAKIAN, MARIAM DOLAMAKIAN
       RUSSEL T. LITTLE, SPECIALLY APPEARING FOR MICHELLE GHIDOTTI/ATTY FOR DEUTSCHE BANK NATIONAL TRUST COMPANY

Disposition:                                                                                               0

       Matter continued to 1/28/19 at 11:30 AM, Dept 5.

       Debtors request a 12 month APO, however Creditor is not presently agreeable to that.
       Debtors wish to meet & confer in an attempt to reach an agreement.
       Court to allow that and so grants one last continuance.

       Court might permit a 9-10 month APO, which would require additional payments of between
       $1100-$1200 per month by these Debtors. Parties should come to next hearing prepared to discuss.

       If there are any material developments between now and the continued hearing on 1/28/19,
       Court will look for a written status report from the parties.

       Guideline fees of $650 previously awarded to Atty for Debtors (re Minute Order, ECF No. 72).




Page 1 of 1                                                                                       1/17/2019 11:15:29AM
